        Case 4:19-cv-05291-SMJ     ECF No. 5   filed 05/18/20   PageID.27 Page 1 of 3


                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT

1                                                               EASTERN DISTRICT OF WASHINGTON



                                                                May 18, 2020
2                                                                    SEAN F. MCAVOY, CLERK



3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     FRASER McDONOUGH                           No. 4:19-cv-05291-SMJ
5    ROTCHFORD,

6                              Plaintiff,       ORDER DISMISSING ACTION

7                 v.

8    DEPARTMENT OF CORRECTIONS,

9                              Defendant.

10

11         On December 30, 2019, Plaintiff Fraser McDonough Rotchford, while a

12   prisoner at the Washington State Penitentiary, filed a pro se civil rights complaint

13   pursuant to 42 U.S.C. § 1983. ECF No. 1. He did not pay the filing fee or submit an

14   application to proceed in forma pauperis under the Prison Litigation Reform Act,

15   28 U.S.C. § 1915, and he did not comply with 28 U.S.C. § 1915(a)(2), which

16   requires a prisoner seeking to bring a civil action without prepayment of the filing

17   fee to submit a certified copy of his trust fund account statement (or institutional

18   equivalent) for the six months immediately preceding the filing of the complaint.

19         By letter dated December 30, 2019, the Clerk’s Office advised Plaintiff of

20   these deficiencies. ECF No. 2. The Clerk’s Office provided him with an application




     ORDER DISMISSING ACTION – 1
          Case 4:19-cv-05291-SMJ     ECF No. 5    filed 05/18/20   PageID.28 Page 2 of 3




1    to proceed in forma pauperis to complete and return. Id. Plaintiff has not complied

2    with this directive and has filed nothing further.

3           On March 11, 2020, this Court ordered Plaintiff to submit a completed

4    application to proceed in forma pauperis and to submit a certified copy of his six-

5    month inmate trust account statement (or institutional equivalent) for the period

6    immediately preceding December 30, 2019 within twenty-one days of the date of

7    that Order. ECF No. 4. In the alternative, Plaintiff was advised he could pay the full

8    $400.00 filing fee. Id. Plaintiff was cautioned that his failure to comply would result

9    in the dismissal of this case. Id. Plaintiff has neither paid the filing fee nor returned

10   the application to proceed in forma pauperis along with his six-month inmate trust

11   account statement (or institutional equivalent) by the due date of April 1, 2020.

12          Accordingly, IT IS HEREBY ORDERED:

13          1.    This action is DISMISSED without prejudice for failure to pay the

14                filing fee or comply with the in forma pauperis requirements of 28

15                U.S.C. §§ 1914 and 1915.

16   //

17   //

18   //

19   //

20   //




     ORDER DISMISSING ACTION – 2
        Case 4:19-cv-05291-SMJ    ECF No. 5   filed 05/18/20   PageID.29 Page 3 of 3




1          2.    The Court certifies any appeal of this dismissal would not be taken in

2                good faith.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

4    enter judgment, provide copies to pro se Plaintiff at his last known address, and

5    CLOSE the file.

6          DATED this 18th day of May 2020.

7                      _________________________
                       SALVADOR MENDOZA, JR.
8                      United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING ACTION – 3
